United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, WEST MARKET
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1600
Issued: April 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 20, 2018 appellant, through counsel, filed a timely appeal from a February 21,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective June 25, 2017, as she no longer had residuals or
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

disability causally related to her accepted conditions; and (2) whether appellant has met her burden
of proof to establish continuing disability or medical residuals causally related to her accepted
employment injuries after June 25, 2017.
FACTUAL HISTORY
On December 1, 2011 appellant, then a 47-year-old carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that on November 30, 2011 she sprained her left ankle when a
porch collapsed underneath her as she was delivering mail while in the performance of duty. She
fell approximately eight feet through the porch and onto the basement floor, landing on her left
side. Slabs of concrete fell upon her, trapping appellant in the basement. She stopped work on
the date of injury. On January 19, 2012 OWCP accepted appellant’s claim for left ankle sprain,
contusion of the right thigh, sprain of the right shoulder and upper arm, and as well as right superior
glenoid labrum lesion.
Appellant underwent a February 20, 2012 magnetic resonance imaging (MRI) scan of the
right hip without contrast which demonstrated mild degenerative changes in both hips greater on
the right.
On April 16, 2012 OWCP expanded acceptance of appellant’s claim to include sprain of
the right hip and thigh. It authorized payment of wage-loss compensation beginning January 16,
2012, and on June 25, 2013 it placed her on the periodic rolls.
In a report dated July 12, 2012, appellant’s attending physician, Dr. Larry N. Bernstein, a
Board-certified physiatrist, opined that she could not return to work due to residuals from her right
hip injury.
On August 17, 2012 Dr. Tricia Beatty, an osteopath Board-certified in family practice and
sports medicine, reviewed appellant’s August 8, 2012 MRI scan with contrast of the right hip and
found a tear in the anterolateral glenoid labrum with femoroacetabular impingement and mild
degenerative changes. She opined that appellant could not return to her date-of-injury position.
Appellant retired from the employing establishment on January 7, 2014. She underwent
an additional right hip MRI scan on January 8, 2014 which demonstrated, that a portion of her
labrum was completely calcified or ossified. On March 25, 2014 Dr. Beatty recommended that
appellant undergo a total right hip replacement. Later, on December 21, 2015, Dr. Bernstein also
recommended that appellant undergo a total right hip replacement.
In a November 18, 2016 report, Dr. Bernstein noted that appellant’s right hip pain had
increased. He also noted that she had increasing left knee pain. Dr. Bernstein diagnosed right hip
pain secondary to labral tear and degenerative joint disease following the fall through the porch.
He recommended an additional MRI scan and a total hip arthroplasty. Dr. Bernstein also
diagnosed left knee degenerative joint disease, which he attributed to increased stress as it was
painful for appellant to bear weight on her right lower extremity. He noted that this condition
might improve if she underwent the right hip replacement.

2

On December 5, 2016 OWCP referred appellant for a second opinion evaluation with
Dr. Steven J. Valentino, an osteopath and a Board-certified orthopedic surgeon. It provided him
with a statement of accepted facts (SOAF) and a list of questions.
On December 8, 2016 appellant underwent additional testing including a right hip magnetic
resonance arthrogram (MRA) and right hip MRI scan which demonstrated incomplete tearing of
the anterior/lateral labrum without frank labral detachment.
In his January 11, 2017 report, Dr. Valentino noted appellant’s history of injury and
medical history. He reviewed the February 20, 2012 and January 8, 2014 MRI scans and noted
that she had mild bilateral degenerative changes without acute abnormality. Dr. Valentino
provided findings on physical examination and diagnosed resolved left ankle sprain, resolved
contusion of the right thigh, resolved sprain of the shoulder and upper arm, resolved glenoid
labrum lesion on the right, and resolved sprain of the right hip and thigh. He opined that appellant
had a nonindustrial condition of degenerative osteoarthritis of the right hip which had progressed.
Dr. Valentino concluded that her ongoing right hip condition had no causal connection to her
November 30, 2011 employment injury. He also found that appellant had fully recovered from
her accepted employment injuries. Dr. Valentino provided work restrictions based on her ongoing
idiopathic right hip condition.
On February 3, 2017 OWCP notified appellant that it proposed termination of her wageloss compensation and medical benefits. It afforded her 30 days to submit evidence or argument
if she disagreed with the proposed termination.
In a letter dated February 23, 2017, appellant asserted that she had continuing right hip pain
since her November 30, 2011 employment injury. She noted that she planned to undergo a total
right hip replacement previously recommended by Dr. Bernstein. Appellant also asserted that
Dr. Valentino failed to review all of her right hip diagnostic studies.
On February 20, 2017 Dr. Bernstein reported that appellant continued to experience
significant right hip pain and attributed this to her fall at work. He noted that she had not
experienced hip symptoms prior to her November 30, 2011 employment injury. Dr. Bernstein
found that the fall led to appellant’s right hip labral tear and subsequent accelerated hip arthritis.
He further opined that her left knee discomfort was secondary to her gait deviation because of the
right hip arthritis. Dr. Bernstein noted that Dr. Valentino only commented on one of appellant’s
hip scans and had not discussed findings on the separate tests done with contrast. He concluded
that she required a hip replacement and that this would not have been necessary had she not fallen
on November 30, 3011.
On March 9, 2017 OWCP informed appellant of the conflict of medical opinion evidence
between Drs. Valentino and Bernstein regarding the relationship of her current right hip condition
to her November 30, 2011 employment injury.3 In a letter dated March 17, 2017, appellant
3

On March 13, 2017 OWCP referred appellant, a SOAF, and a list of questions to Dr. Menachem Meller, a Boardcertified orthopedic surgeon, to act as an impartial medical examiner (IME). In a letter dated March 17, 2017,
appellant objected to the selection of Dr. Meller as the IME alleging he was biased. She provided a state court finding
supporting her objection. On April 7, 2017 OWCP cancelled the examination with Dr. Meller.

3

requested to participate in the selection of the IME. On April 7, 2017 OWCP provided her with a
list of three physicians and on April 21, 2017 she selected Dr. William Simon, a Board-certified
orthopedic surgeon, as the IME.
In his May 15, 2017 report, Dr. Simon reviewed the SOAF and medical records including
diagnostic studies. He also performed a physical examination and noted that appellant reported
pain on any rotation of the right hip. Dr. Simon noted that his findings on examination had
indicated that her hip pain was referred from her lumbar spine rather than originating in her right
hip. He reported depressed knee reflexes, decreased power in appellant’s extensor halluces longus,
and her anterior tibial muscles on the right, and decreased sensation on the inner aspect of her right
calf, plus moderately severe tenderness in her right lumbosacral angle. Dr. Simon found that all
of her November 30, 2011 soft tissue injuries had healed. He concluded that appellant, therefore,
had no residuals from any of the diagnosed conditions accepted by OWCP. Dr. Simon further
found that her current conditions of mild adhesive capsulitis of the right shoulder, mild
osteoarthritis of both hips, and right lumbar radiculopathy due to discogenic abnormalities were
totally unrelated to the accepted diagnoses from her 2011 employment injury. He determined that
appellant could not return to work, but that her disability was not due to her accepted employment
injuries.
On May 22, 2017 Dr. Beatty examined appellant due to right hip pain. She attributed
appellant’s right hip pain to her work injury. Dr. Beatty reviewed x-rays and found progressive
degenerative changes including spurring along the femoral head and neck junction as well as
narrowing of the femoroacetabular joint space. She also examined the December 8, 2016 right hip
MRA and found incomplete tearing of the anterolateral labrum. Dr. Beatty diagnosed degenerative
joint disease of the right hip with degenerative labral tear. She opined that appellant had severe
pain in her right hip from her work-related injury and recommended hip replacement surgery.
By decision dated June 5, 2017, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective June 25, 2017. It found that Dr. Simon’s report was entitled to the
special weight of the medical opinion evidence and established that she had no ongoing disability
or medical residuals due to her November 30, 2011 employment injury.
On June 28, 2017 appellant through counsel, requested an oral hearing before an OWCP
hearing representative.
On June 27, 2017 Dr. Beatty diagnosed degenerative joint disease of the right hip and
performed an intraarticular cortisone injection.
During the oral hearing, held on December 8, 2017, appellant testified that she continued
to experience right shoulder, right hip, and left knee symptoms. She attributed her left knee
symptoms to protecting her right hip.
On January 8, 2018 appellant provided a copy of a June 16, 2017 lumbar MRI scan. On
December 14, 2017 Dr. Bernstein reported no evidence of lumbar radiculopathy clinically or on
imaging studies. He noted that the MRAs of August 12, 2012 and December 8, 2016 demonstrated
right hip labral tear. Dr. Bernstein noted that appellant’s initial MRI scan showed only mild
degenerative changes in the right hip which rapidly progressed. He opined that the progression of

4

degenerative changes was much faster than would be normally expected with usual use and that
she had performed a reduced level of activity. Dr. Bernstein concluded that appellant’s right hip
symptoms were the direct result of her November 30, 2011 employment injury.
By decision dated February 21, 2018, OWCP’s hearing representative affirmed OWCP’s
June 5, 2017 termination decision and found that appellant had not established continuing
disability or medical residuals causally related to her November 30, 2011 employment injuries
after June 25, 2017.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to justify
modification or termination of benefits.4 It may not terminate compensation without establishing
either that the disability has ceased or that it is no longer related to the employment.5 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.7 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.8
Section 8123(a) of FECA provides that if there is disagreement between the physician
making the examination for OWCP and the employee’s physician, the Secretary shall appoint a
third physician, known as a referee physician or impartial medical specialist, who shall make an
examination.9 This is called a referee examination and OWCP will select a physician who is
qualified in the appropriate specialty and who has no prior connection with the case.10 Where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial specialist for the purpose of resolving conflict, the opinion of such specialist, if

4

D.M., Docket No. 17-1052 (issued January 24, 2019); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L.Stewart, 54 ECAB 824 (2003); Curtis Hall, 45 ECAB 316 (1994).
5

D.M., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor,
37 ECAB 541 (1986).
6

D.P., Docket No. 18-0038 (issued January 4, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

R.P., Docket No. 17-1133 (issued January 18, 2018); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005); A.P., Docket No. 08-1822 (issued August 5, 2009); Furman G. Peake, 41 ECAB 361, 364 (1990).
8

See R.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); Furman G.
Peake, id.
9

5 U.S.C. § 8123(a); see R.P., supra note 7; R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No.
08-1675 (issued May 4, 2009); M.S., 58 ECAB 328 (2007).
10

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

5

sufficiently well rationalized and based upon a proper factual background, must be given special
weight.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective June 25, 2017, as she no longer had residuals or disability causally
related to her accepted conditions.
OWCP accepted appellant’s November 30, 2011 traumatic injury claim for left ankle
sprain, contusion of the right thigh, sprain of the right shoulder and upper arm, right superior
glenoid labrum lesion, and sprain of the right hip and thigh. It paid her wage-loss compensation
for total disability beginning January 16, 2012. OWCP properly determined that a conflict in
medical opinion arose between Dr. Bernstein, appellant’s attending physician, and Dr. Valentino,
an OWCP physician, regarding her ongoing medical residuals and the extent of her disability due
to her employment injuries. It referred her to Dr. Simon for an impartial medical examination and
provided him with a series of questions regarding her ongoing residuals, if any, and her need for
treatment and her ability to return to employment.
Where there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 Dr. Simon found that appellant’s current conditions
of mild adhesive capsulitis of the right shoulder, mild osteoarthritis of both hips, and right lumbar
radiculopathy due to discogenic abnormalities were totally unrelated to the accepted diagnoses
from her 2011 employment injury. He further determined that she could not return to work, but
that her disability was not due to her accepted employment injuries. Dr. Simon accurately
summarized the relevant medical evidence, provided detailed findings on examination, and
reached conclusions about appellant’s condition which comported with his findings. The Board
finds that his opinion is well rationalized and based on a proper factual and medical history such
that his opinion is entitled to special weight in establishing that she had no ongoing employmentrelated disability or medical residuals.
The remaining evidence submitted prior to OWCP’s termination of appellant’s wage-loss
compensation and medical benefits is insufficient to overcome the special weight accorded to
Dr. Simon. Dr. Beatty continued to attribute appellant’s degenerative joint disease of the right hip
with degenerative labral tear to her work injury. She, however, did not provide a well-rationalized
explanation of how appellant’s November 30, 2011 work injury caused or contributed to
appellant’s current right hip condition. A medical opinion not fortified by medical rationale is of
little probative value.13

11

See R.P., supra note 7; Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

12

Id.

13

D.P., supra note 6; C.S., Docket No. 18-0952 (issued October 23, 2018).

6

The Board, therefore, finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective June 25, 2017.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, he or she has the
burden of proof to establish continuing disability or residuals after that date causally related to the
accepted injury.14 To establish causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship. A claimant must establish by the weight of the reliable, probative, and substantial
evidence that he or she had an employment-related disability or residuals of his or her accepted
condition which continued after termination of compensation benefits.
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish continuing
disability or medical residuals after June 25, 2017 causally related to her accepted conditions.
Following the termination of her wage-loss compensation and medical benefits, appellant
submitted a December 14, 2017 report, from Dr. Bernstein, who disagreed with Dr. Simon
regarding her complaint of back pain radiating into her right hip. Dr. Bernstein noted that her
initial MRI scan showed only mild degenerative changes in the right hip which rapidly progressed.
He opined that the progression of appellant’s right hip degenerative changes was much faster than
would normally have been expected, even with usual use, and that she had performed a reduced
level of activity. Dr. Bernstein concluded that her right hip symptoms were the direct result of her
November 30, 2011 employment injury. While his reports are generally supportive of continuing
employment-related residuals and disability, they do not provide adequate medical rationale
explaining how the diagnosed conditions or resultant disability were caused by the employment
injury.15 As noted above, medical conclusions unsupported by rationale are of little probative
value.16 The Board also notes that Dr. Bernstein had been on one side of the conflict in the medical
opinion that Dr. Simon, the impartial specialist, resolved and, therefore, his reports are insufficient
to overcome the special weight accorded the impartial specialist or to create a new medical
conflict.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.

14

D.P., supra note 6; Daniel F. O Donnell, Jr., 54 ECAB 456 (2003).

15

D.P., supra note 6; Y.D., Docket No. 16-1896 (issued February 10, 2017).

16

Supra note 13.

17
D.M., supra note 4; Nancy Keenan, 56 ECAB 687 (2005); Alice J. Tysinger, 51 ECAB 638 (2000); Barbara J.
Warren, 51 ECAB 413 (2000).

7

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective June 25, 2017. The Board further finds that she has not met her burden
of proof to establish any continuing disability or medical residuals causally related to her accepted
employment injuries after June 25, 2017.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

